Citation Nr: 1109279	
Decision Date: 03/09/11    Archive Date: 03/17/11

DOCKET NO.  09-20 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Whether the severance of service connection for left quadriceps atrophy associated with the left knee, status post multiple surgical interventions, secondary to repair of the meniscus and left knee cystic structure, was proper.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The Veteran had active service from August 1980 to August 2000.   

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a June 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  


FINDING OF FACT

The grant of secondary service connection for left quadriceps atrophy associated with multiple surgical interventions on the left knee was not clearly and unmistakably erroneous.


CONCLUSION OF LAW

The criteria to sever secondary service connection for the Veteran's disability classified as left quadriceps atrophy associated with multiple surgical interventions of the left knee have not been met.  38 U.S.C.A. §§ 1110, 5109A (West 2002); 38 C.F.R. §§ 3.102, 3.105(d), 3.303, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Following the Veteran's retirement from the United States Air Force he applied for VA compensation benefits.  Shortly thereafter, service connection was granted for a left knee disability.  This condition was classified, for VA compensation purposes, as the following:

Left knee, status post multiple surgical interventions, secondary to torn meniscus and cystic structure; chronic musculoligamentous strain.

This disability was rated pursuant to the rating criteria found at 38 C.F.R. § 4.71a, Diagnostic Codes 5259 and 5260.  

Six years later, after the Veteran underwent his sixth surgery on the left knee, the RO, after reviewing the medical evidence, granted service connection, on a secondary basis, for left quadriceps atrophy associated with the left knee due to multiple surgical interventions.  This condition was rated in accordance with the rating criteria for muscle injuries - 38 C.F.R. § 4.73, Diagnostic Codes 5399-5314.  

This separate rating remained in effect until September 2008.  In February 2008, the RO informed the Veteran that it was proposing to severe service connection for left quadriceps atrophy.  The RO informed the Veteran that it was proposing this action because it believed that the muscle atrophy was not a separate muscle injury but was instead part-and-parcel of the overall left knee disorder.  The RO made this determination after it had reviewed the Veteran's medical records and an examination of the knee that was accomplished in December of 2007.  

In June 2008, the RO enacted the reduction and informed the Veteran of the decision.  He then submitted a Notice of Disagreement and proffered testimony before an RO Hearing Officer concerning the action.  He subsequently provided testimony before the BVA at the RO.  It was during these hearings that the Veteran explained that the muscle atrophy was not due to the actual knee disability but instead, it was due to and the result of the repeated surgeries accomplished on his knee.  In other words, it was an unforeseen residual of the sixth and final surgery.  To support his assertions that severance should not occur, the Veteran submitted a statement from a VA doctor who opines that the atrophied quadriceps muscle was a separate and distinct disability that was not the result of the knee disability but was caused by the latest surgery on the knee.  

Based on the foregoing, the Board must determine, based on all the evidence of record, whether the June 2008 rating action was clearly and unmistakably erroneous in severing service connection for atrophy of the left quadriceps muscle secondary to the service-connected left knee disability.  

Initially, the Board notes that it has been determined by the United States Court of Appeals for Veterans Claims, hereinafter the Court, that the Veterans Claims Assistance Act of 2000 (VCAA), (West 2002) is not applicable to claims involving clear and unmistakable error.  Livesay v. Principi, 15 Vet. App. 165 (2001); see also Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (holding that the VCAA does not affect matters on appeal when the issue is limited to statutory interpretation).  Consequently, the provisions of the VCAA, as well as VA's implementing regulations, will not be addressed in the Board's decision.

Preliminarily, the Board notes that service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a) (2010).  Service connection requires competent evidence showing:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498 (1995).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may also be granted on a secondary basis for a disability if it is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc); Wallin v. West, 11 Vet. App. 509, 512 (1998).

Once service connection has been granted, it can be severed only where the evidence establishes that the grant is clearly and unmistakably erroneous (the burden being on the Government), and only where certain procedural safeguards have been met.  Stallworth v. Nicholson, 20 Vet. App. 482 (2006); Daniels v. Gober, 10 Vet. App. 474 (1997).  Severance of service connection based on any standard less than that set forth in 38 C.F.R. 3.105(d) is erroneous as a matter of law.  Stallworth v. Nicholson, 20 Vet. App. 482 (2006); Graves v. Brown, 6 Vet. App. 166 (1994); Baughman v. Derwinski, 1 Vet. App. 563 (1991).

In Stallworth, the Court recognized that 38 C.F.R. 3.105(d) contemplates consideration of evidence that post-dates the award of service connection and that VA is not limited to the law and the record that existed at the time of the original decision.  Stallworth v. Nicholson, 20 Vet. App. 482 (2006); Allen v. Nicholson, 21 Vet. App. 54 (2007).  In fact, the Court noted that the regulation specifically allows a change in medical diagnosis to serve as a basis for severance.  Indeed, in Stallworth, the Court, quoting Venturella v. Gober, 10 Vet. App. 340 (1997), reiterated that if the Court were to conclude that a service-connection award can be terminated pursuant to § 3.105(d) only on the basis of the law and record as it existed at the time of the award thereof, VA would be placed in the impossible situation of being forever bound to a prior determination regardless of changes in the law or later developments in the factual record.  Stallworth v. Nicholson, 20 Vet. App. 482 (2006).  The Court in Stallworth further emphasized that the severance decision focuses-not on whether the original decision was clearly erroneous-but on whether the current evidence established that service connection is clearly erroneous.  Stallworth v. Nicholson, 20 Vet. App. 482 (2006).

Clear and unmistakable error (CUE) is a very specific and rare kind of error.  It is the kind of error in fact or law that, when called to the attention of later reviewers, compels the conclusion, to which reasonable minds could not differ, that the result would manifestly have been different but for the error.  Generally, the correct facts, as they were known at the time, were not before the RO, or the statutory and regulatory provisions extant at the time were incorrectly applied.  Even when the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be ipso facto clear and unmistakable.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993), citing Russell v. Principi, 3 Vet. App. 310, 313 (1992).

The error must be undebatable and of the sort that, had it not been made, would have manifestly changed the outcome at the time it was made.  See Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell, 3 Vet. App. at 313-14.

Accordingly, to determine whether CUE was present in a prior decision, either the correct facts, as they were known at the time, must not have been before the adjudicator (i.e., more than a simple disagreement of how the facts were applied) or the statutory and regulatory provisions extant at the time must have been incorrectly applied.  

Additionally, the regulations in effect at the time of the June 2008 rating action provided when severance of service connection is considered warranted, a rating decision proposing severance will be prepared setting forth all material facts and reasons.  The claimant will be notified at his or her latest address of record of the contemplated action and furnished detailed reasons therefore and will be given 60 days for the presentation of additional evidence to show that service connection should be maintained.  Unless otherwise provided in paragraph (i) of this section, if additional evidence is not received within that period, a final rating action will be taken and the award will be reduced or discontinued, if in order, effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating action expires.  38 C.F.R. §§ 3.103(b)(2), 3.105(d).

In the advance written notice concerning proposed actions under 38 C.F.R. § 3.105(d), the beneficiary will be informed that he or she will have an opportunity for a pre-determination hearing, provided that a request for such a hearing is received by VA within 30 days from the date of the notice.  If a timely request is received, VA will notify the beneficiary in writing of the time and place of the hearing at least 10 days in advance of the scheduled hearing date.  The hearing will be conducted by VA personnel who did not participate in the proposed adverse action and who will bear the decision-making responsibility.  If a pre-determination hearing is timely requested, benefit payments shall be continued at the previously established level pending a final determination concerning the proposed action.  See 38 C.F.R. § 3.105(i)(1).

Following the pre-determination procedures specified in 38 C.F.R. § 3.105(d) and (i), final action will be taken.  If a pre-determination hearing was not requested or if the beneficiary failed without good cause to report for a scheduled predetermination hearing, the final action will be based solely upon the evidence of record.  Whether or not a predetermination hearing was conducted, a written notice of the final action shall be issued to the beneficiary and his or her representative, setting forth the reasons therefor and the evidence upon which it is based.  Where a reduction or discontinuance of benefits is found warranted following consideration of any additional evidence submitted, the effective date of such reduction or discontinuance proposed under the provisions of paragraph (d) of this section shall be the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final action expires.  See 38 C.F.R. § 3.105(i).  The Board would note that a review of the claims folder indicates that the RO followed the correct procedural process prior to issuing the rating action, that of June 2008, that is now on appeal.

As reported previously, the RO has severed service connection for atrophy of the left quadriceps muscle because the RO believed that the Veteran's limitations as a result of the atrophied muscle had already been taken into consideration as part of the left knee disability pursuant to 38 C.F.R. Part 4, Diagnostic Codes 5259 and/or 5260.  

In this instance, there is no question that the Veteran now suffers from limitation of flexion of the left knee as a result of an injury that occurred when he was on active duty.  A VA doctor wrote in October 2008 that as a result of the six surgeries performed on the knee, the Veteran was suffering from chondromalacia, patellofemoral degenerative joint disease, and tendonitis resulting in chronic musculoligamentous strain.  The doctor further stated that a separate and distinct condition from which the Veteran was suffering therefrom was muscle atrophy which was caused by the use of a leg brace that had been prescribed by VA doctors.  In other words, this medical examiner came to the same conclusion that another VA doctor had when he wrote for the Veteran that there were two separate and distinct disabilities with the second disability caused by or the result of care received for the left knee disorder.  

Overall, the Board finds that there is strong evidence in this case that the Veteran suffers from additional symptoms and manifestations other than painful or limited motion of the knee that would be contemplated in the rating criteria found at 38 C.F.R. § 4.71a, Diagnostic Codes 5259 or 5260.  In addition to having limited motion of the knee, the Veteran also suffers from muscle atrophy of the quadriceps.  The atrophy of the quadriceps muscle is an additional disability secondary to the surgeries performed on the left knee, which is evaluated under 38 C.F.R. § 4.73, rather than 38 C.F.R. § 4.71a.  A separate disability rating would not be considered pyramiding under 38 C.F.R. § 4.14 since the Veteran's left knee disability and the rating thereof is based on pain, swelling, and limitation of motion and the muscle condition rating is based on the degree of impairment of the muscle.  

Therefore, the Board finds that the evidence of record does not establish that the award of service connection on a secondary basis for atrophy of the left quadriceps was clearly and unmistakably erroneous.  After a careful review of the evidence, the Board finds that the high evidentiary burden of showing clear and unmistakable error in the grant of service connection for atrophy of the left quadriceps has not been met in this case.  The evidence is not clear and unmistakable evidence that he does not have two separate disabilities that produces distinct, nonduplicative, and non-overlapping symptomatology of the other condition.  In the absence of such a finding, the Board concludes that the severance of the award of service connection, effective as of September 1, 2008, was improper.  The benefit of the doubt rule has been considered in making this decision, and the appeal must be granted and service connection restored.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Severance of service connection for left quadriceps atrophy associated with the left knee, status post multiple surgical interventions, secondary to repair of the meniscus and left knee cystic structure, was improper, and service connection is restored.



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


